


109 HR 5496 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5496
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Ferguson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide special treatment of certain cancer hospitals under the Medicare
		  Program.
	
	
		1.Medicare treatment for
			 certain cancer hospitals
			(a)In
			 generalSection 1886(d)(1)(B) of the Social Security Act (42
			 U.S.C. 1395ww(d)(1)(B)) is amended—
				(1)by
			 striking or at the end of clause (iv);
				(2)by striking the
			 semicolon at the end of clause (v) and inserting , or;
			 and
				(3)by inserting after
			 clause (v) the following new clause:
					
						(vi)a hospital that—
							(I)is located in a State which ranks
				(according to the National Cancer Institute’s statistics published in May 2005
				for 2001 and 2002) first among all States in the incidence of prostate cancer,
				third in the incidence rate for non-Hodgkins lymphoma, fourth in the incidence
				rates for thyroid cancer and ovarian cancer, and third in the highest death
				rates from uterine cancer and breast cancer;
							(II)is located in a State that, as of December
				31, 2005, had only one center under section 414 of the Public Health Service
				Act that has been designated by the National Cancer Institute as a
				comprehensive center currently serving all 21 counties in the most densely
				populated State in the nation, serving more than 70,000 patient visits
				annually;
							(III)as of December 31, 2005, served as the
				teaching and clinical care, research and training hospital for the Center
				described in subclause (II), providing significant financial and operational
				support to such Center;
							(IV)as of December 31, 2005, served as a core
				and essential element in such Center which conducts more than 130 clinical
				trial activities, national cooperative group studies, investigator-initiated
				and peer review studies and received during 2003 at least $80,000,000 in
				research grant awards;
							(V)as of December 31, 2005, can demonstrate
				that it has been a unique and an integral component of such Center since such
				Center’s inception;
							(VI)as of December 31, 2005, includes dedicated
				patient care units organized primarily for the treatment of and research on
				cancer with approximately 125 beds, 75 percent of which are dedicated to cancer
				patients, and contains a radiation oncology department as well as specialized
				emergency services for oncology patients;
							(VII)as of December 31, 2003, is identified as
				the focus of the Center’s inpatient activities in the Center’s application as
				an NCI-designated comprehensive cancer center and shares the NCI comprehensive
				cancer designation with the Center; and
							(VIII)as of December 31, 2005, has been
				recognized with a certificate of approval by the American College of Surgeons
				Commission on
				Cancer;
							.
				(b)Conforming
			 amendmentSection
			 1886(d)(3)(E) of such Act (42 U.S.C. 1395ww(d)(3)(E)) is amended by striking
			 clause (v) and inserting clauses (v) and
			 (vi).
			(c)Payment
				(1)Application to
			 cost reporting periodsAny
			 classification by reason of section 1886(d)(1)(B)(vi) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(1)(B)(vi)) (as added by subsection (a)) shall apply to
			 all cost reporting periods beginning on or after January 1, 2005.
				(2)Base target
			 amountNotwithstanding
			 section 1886(b)(3)(E) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(E), in
			 the case of a hospital described in section 1886(d)(1)(B)(vi) of the Social
			 Security Act, as added by subsection (a), such hospital shall be permitted to
			 resubmit the 2005 Medicare 2552 cost report incorporating a cancer hospital
			 sub-provider number, and apply the Medicare ratio-of-cost-to-charge settlement
			 methodology for outpatient cancer services. In the case of such hospital the
			 PPS cancer exemption under section 1886(b)(3)(E)(i) of such Act for the first
			 cost reporting period beginning on or after January 1, 2005, shall be the
			 allowable operating costs of inpatient hospital services (referred to in
			 subclause (I) of such section) for such first cost reporting period.
				(3)Deadline for
			 paymentsAny payments owed to
			 a hospital as a result of this section for periods occurring before the date of
			 the enactment of this Act shall be made expeditiously, but in no event later
			 than 1 year after such date of enactment.
				(d)Maintenance of
			 exemptionOnce admitted as a
			 PPS cancer-exempt hospital, a hospital described in section 1886(d)(1)(B)(vi)
			 of the Social Security Act shall retain that status as long as the Center
			 referred to in such section remains a comprehensive cancer center.
			
